Title: To Benjamin Franklin from John Bondfield, 6 March 1779
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 6 March 1779
I am honor’d with your favor of the 25th Ulto. and am much Obliged to you for forwarding the Letter of Marque &c agreable to my request. A Vessel Arrived at this port from Charles Town saild the 25 January. The Troops and Inhabitants of the Province were all in motion. Six Thousand men are United under Lincoln & Thompson and are perfectly secure from any attempt against the State of So Carolina.
A Ship is arrived that left the Capes of Virginia the 16 Jany in Company with four Ships bound to Europe one of them is arrived at Nantes the other two at Sea or taken no publick Letters by her that is arrived and the few private contain no interesting intelligence.
They write me from Nantes our Ships are Loaded and will be ready to Sail at the Arrival of the Frigate expected to take them to the Isl d’Aix where a West India Convoy is to take them so far as the Steer the same Course. I hope a Frigate will be order’d at the Seperation of the Fleets to accompany Our Ships to the Continent.
I have the honor to be with due Respect Sir Your most Obedient Humble Servant
John Bondfield
The Honble. Benj Franklin Esq
 
Addressed: The Honble. Benjamin Franklin / Plenipotentiary from Congress / a / Paris
Notation: John Bondfield Bordeaux 6 mars 1779.
